DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Aldridge (U. S. 2016/0278428).
Regarding claim 8, CN discloses the apparatus comprising: a heating zone  for receiving one or more articles comprising a selected material; and a magnetic field generator for generating varying magnetic fields that penetrate respective longitudinal portions of the heating zone in use, wherein the magnetic field generator comprises a plurality of flat spiral coils 1, 2 of electrically-conductive material arranged sequentially and in respective planes along a longitudinal axis of the heating zone.  CN discloses the claimed invention except for an apparatus clearly stated as used for heating smokable material to volatilize at least one component of the smokable material.  Aldridge, see figures 1-2, and paragraph 0014 discloses that many material including tea leaves may be used for smoking.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN to heat or cook any such material including tea leaves to obtain on edible item.  Such material is readable as a smokable material.  
Regarding claim 9, CN in view of Aldridge disclose the planes are substantially parallel to one another.
Regarding claim 10, CN in view of Aldridge discloses the heating zone extends through a hole in each of the plurality of flat spiral coils. The magnetic field would extend through holes in the coils and could heat any material that extends into such holes.  
Regarding claim 13, CN in view of Aldridge disclose further comprising a heating element that comprises heating material that is heatable by penetration with one or more of the varying magnetic fields to heat the heating zone.  Use of metal as container for the heated material is inherent.  
Regarding claim 15, CN in view of Aldridge disclose the claimed invention except for the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN and Aldridge to provide such features since essential to use such material when heating by induction.
Regarding claim 16, CN and Aldridge disclose the claimed invention except for metal or a metal alloy.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention CN and Aldridge to use such type material so as to provide for effective heating by induction.  
Regarding claim 17, CN and Aldridge discloses the claimed invention except for the heating material comprises one or more materials selected from the group consisting of: aluminium, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, steel, copper, and bronze.    It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN and Aldridge to provide such features so as to provide for effective heating by induction.  
Regarding claim 18, CN and Aldridge disclose further comprising a controller for controlling operation of at least one of the flat spiral coils independently of at least one other of the flat spiral coils.  CN translation discloses steps of detecting and changing heating state which indicate use of a controller.  
Regarding claim 19, CN and Aldridge discloses the magnetic field generator comprises: a plurality of induction coil 1, 2 arrangements, each induction coil arrangement comprising: a plate 3 having opposite first and second sides, a first flat spiral coil 1 of electrically-conductive material mounted on the first side of the plate 3, and a second flat spiral coil 2 of electrically-conductive material mounted on the second side of the plate 3; and a retainer to which the respective plates of the plurality of induction coil 1, 2 arrangements are connected to fix the plurality of induction coil arrangements in position relative to one another.
Regarding claim 21, CN in view of Aldridge disclose a system for heating smokable material to volatilise at least one component of the smokable material, the system comprising the one or more articles for locating in the heating zone of the apparatus.
Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses further comprising an elongate support for supporting an article comprising smokable material in the holes in the flat spiral coils and further comprising an elongate support for supporting an article comprising smokable material in the holes in the flat spiral coils, wherein the support comprises the heating element.

Claims 1-3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s remarks on pages 7-9 of the amendment filed on 11/28/2022 overcome to the rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) with the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   As stated above items “smokable material” covers many materials apart form tobacco.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831